EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	The title has been changed from “Systems, implements, and methods for seed orientation within agricultural fields using a seed firmer” to –Seed firmer for seed orientation adjustment in agricultural fields—;
	Claim 9, line 2, “a first vision system configured to determine the pre-orientation data and” has been deleted;
	Claim 11, line 1, “the seed firmer” has been changed to –the actuator—;
	Claim 12, line 1, “the seed firmer” has been changed to –the actuator—;
	Claim 15, lines 7-9, “and a second vision system configured to determine post-orientation data for the second seed after adjustment of the orientation of the second seed;” has been deleted;
	Claim 15, in the final line, “position.” has been changed to –position; and a second vision system configured to determine post-orientation data for the second seed after adjustment of the orientation of the second seed.—;
	Claim 18, line 2, “to provide the seed orientation functionality for adjusting” has been changed to –configured to adjust—;
	Claim 21, line 1, “the post-orientation” has been changed to –post-orientation—.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 12, 2022